Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159788                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159788
                                                                    COA: 348057
                                                                    Tuscola CC: 16-013774-FC
  BRENT WESLEY GEESEY,
           Defendant-Appellant.

  _________________________________________/

         By order of September 30, 2019, the prosecuting attorney was directed to answer
  the application for leave to appeal the April 23, 2019 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal,
  we REMAND this case to the Court of Appeals for consideration as on leave granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2020
           a0122
                                                                               Clerk